Case: 09-50773     Document: 00511159486          Page: 1    Date Filed: 06/30/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 30, 2010
                                     No. 09-50773
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

KEVIN SHORTER

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:08-CR-281-1


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Kevin Shorter appeals his conviction for possession with intent to
distribute more than five grams of a mixture and substance containing a
detectable amount of cocaine base. He argues that the district court erred by
admitting physical and documentary evidence pertaining to the cocaine involved
in his offense because the chain of custody of the cocaine was not sufficiently
established.
        Shorter challenged the admission of the evidence below, and we therefore
review his claim for an abuse of discretion. See United States v. Dixon, 132 F.3d


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50773   Document: 00511159486 Page: 2       Date Filed: 06/30/2010
                                No. 09-50773

192, 197 (5th Cir. 1997). “[A] ‘break in the chain of custody simply goes to the
weight of the evidence, not its admissibility.’” Id. (quoting United States v.
Sparks, 2 F.3d 574, 582 (5th Cir. 1993)). When the defendant questions the
authenticity of evidence, the district court must determine whether there is
substantial evidence from which the jury could infer that the evidence is
authentic. United States v. Jardina, 747 F.2d 945, 951 (5th Cir. 1984).
      The record establishes that the Government set forth sufficient evidence
to establish the authenticity of the disputed evidence. See id; United States v.
Smith, 481 F.3d 259, 264-65 (5th Cir. 2007). Accordingly, the district court did
not abuse its discretion in allowing the evidence to be admitted. See Dixon, 132
F.3d at 197.
      The judgment of the district court is AFFIRMED.




                                       2